DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 9-11, 15, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6, 9-11, 15, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A multiple target optical imaging apparatus for providing optical imaging of a plurality of physically-separated imaging sites comprising: a light source; an optical detector; and a plurality of coherent fiber bundles, each fiber bundle” and also “conveying light generated by the light source from a proximal end of the bundle to a distal end of the bundle, wherein each bundle has its 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Soudagar (Yasaman Soudagar, US 20080262359) hereinafter Sou.

a light source ([0050] including “a Helium-Neon laser” see also [0054]-[0055], [0067]); 
an optical detector ([0051] including “image detector” see also [0050], [0054] and [0078]-[0079]); and 
a plurality of coherent fiber bundles ([0051], [0078] including “coherent optical fiber bundles”, [0086] see also [0067], [0079] and [0087]-[0089]), 
each fiber bundle conveying light generated by the light source from a proximal end of the bundle to a distal end of the bundle ([0051], [0079], [0086] including “coherent optical fiber bundles” see also [0067], [0078], [0087]-[0089] and Figs. 2, 10A-10B; To the extent this is an intended use of the device the prior art fiber bundles are functionally capable of performing this element “conveying”), 
wherein each bundle has its distal end positioned adjacent to a different one of the imaging sites ([0086]-[0087] see also [0077]-[0079], [0085], [0088]-[0089] and Figs. 11A-12; To the extent this is an intended use of the device the prior art fiber bundles are functionally capable of performing this element being “positioned”), and 
wherein each bundle also conveys an optical signal from a respective imaging site from its distal end to its proximal end ([0051], [0079], [0086] including “coherent optical fiber bundles” see also [0067], [0078], [0087]-[0089] and Figs. 2, 10A-10B; To the extent this is an intended use of the device the prior art fiber bundles are functionally capable of performing this element being “conveys”), 
the optical signal being detected by the optical detector ([0050]-[0051], [0054]-[0055], [0079] see also [0067], [0078], [0086]-[0089] and Figs. 2, 10A-10B; To the extent this is an intended use of the device the prior art the detector is functionally capable of performing this element being “being detected”).

Regarding claim 3, an interpretation of Sou further discloses wherein the detector detects all of the optical signals simultaneously ([0095] including “the collection port onto the CCD camera so that laser speckle images transmitted by the multiple waveguide arrangements may be simultaneously detected 1715.” See also [0094] and [0118]).

 Regarding claim 4, an interpretation of Sou further discloses wherein the imaging sites comprise different imaging locations on a biological subject ([0086]-[0087] see also [0077]-[0079], [0085], [0088]-[0089] and Figs. 11A-12; To the extent this is an intended use of the device the prior art fiber bundles are functionally capable of performing this element at different “locations”).

Regarding claim 6, an interpretation of Sou further discloses wherein the plurality of imaging sites correspond to a plurality of different biological systems of the subject ([0086]-[0087] see also [0077]-[0079], [0085], [0088]-[0089] and Figs. 11A-12; To the extent this is an intended use of the device the prior art fiber bundles are functionally capable of performing this element at different “biological”).

Regarding claim 11, an interpretation of Sou further discloses wherein at least one of the fiber bundles comprises a magnification element that provides magnification of the optical signal received from the respective imaging site for that bundle ([0054]).

Regarding claim 17, an interpretation of Sou further discloses a plurality of lenses each associated with a different one of the fiber bundles ([0090] and Fig. 13 see also [0077]-[0079], [0085]-[0089] and Figs. 11A-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Sou or, in the alternative, under 35 U.S.C. 103 as obvious over Sou in view of Shahmoon (Asaf Shahmoon et al., US 20160022119) hereinafter Sha.

In the alternative, an interpretation of Sou may not explicitly disclose wherein the optical signal from each fiber bundle is directed to a different spatial region of a detection surface of the detector.
However, in the same field of endeavor (medical devices), Sha teaches wherein the optical signal from each fiber bundle is directed to a different spatial region of a detection surface of the detector ([0103] and Figs. 1B, 8A-8C).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sou to include the elements of Sha because Sha teaches elements to enhance optical characteristics of imaging including the imaging of multiple targets simultaneously while achieving high resolution ([0029], [0103]). Additionally, the combination of elements would be merely combining prior art elements according to known methods to yield predictable results, ie the simultaneous readings from multiple targets on a detector.

Claim Rejections - 35 USC § 103
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sou in view of Gill (Thomas Gill et al., US 20210007585) hereinafter Gill. 
 Regarding claim 9, an interpretation of Sou discloses the above. an interpretation of Sou may not explicitly disclose a battery for powering the light source and detector.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sou to include batteries for powering the light source and detector in order to reduce space requirements ([0015]). Additionally, it would be obvious to try using batteries to power this device which requires power as there are generally two common approaches for providing power a wall plug or a battery, as such using a battery would be obvious to try and would yield a predictable result ie powering the elements.  

Regarding claim 10, an interpretation of Sou discloses the above. an interpretation of Sou may not explicitly disclose a wireless transceiver for communicating data collected by the detector to a remote location.
However, in the same field of endeavor (medical devices), Gill teaches wireless transceiver for communicating data collected by the detector to a remote location ([0109], [0158], [0162], Claim 48 and Fig. 22)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sou to include a wireless transciever for transferring data in order to reduce space requirements ([0015]). Additionally, it would be obvious to try using wireless communication to transfer data as there are generally two general approaches to transfer data wired or wireless. As such using wireless communication would be obvious to try and would yield a predictable result ie transferring of data.  

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sou in view of Ishihara (Yasushige Ishihara et al., US 20050267340) hereinafter Ish.
 Regarding claim 15, an interpretation of Sou discloses the above. An interpretation of Sou may not explicitly disclose dichroic mirror that separates light at a wavelength of the light source from light at a wavelength of the optical signal of at least one of the fiber bundles.
However, in the same field of endeavor (medical devices), Ish teaches an imaging system (Abstract) wherein a dichroic mirror that separates light at a wavelength of a light source from light at a wavelength of the returning/reflected light of a fiber bundle ([0178] and Fig. 33, dichroic mirror 92 placed at the proximal end of the optic fiber bundle 64 where the laser light (light from light source) is reflected by the dichroic mirror into the optic fiber bundle 65 while the fluorescence returning from the optical fiber bundle 65 is transmitted through the dichroic mirror 92 and is incident on a CCD in order for all fiber cores to be selected for both light projection and light reception).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging system and include a dichroic mirror as taught by Ish because Ish teaches incorporating a dichroic mirror will allow for all fiber cores of an optical fiber bundle to be selected for both light projection and reception (Ish [0178], the arrangement with the dichroic mirror allows all fiber cores constituting the optical fiber bundle can be selected for both light projection and light reception).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited in the previous rejections which is no longer relied upon.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792